Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS, filed May 24, 2021, has been considered.
Claim 5 and 15 are cancelled.
Claims 1-4, 6-14, and 16-20, filed April 13, 2021, are examined on the merits.
On page 6-7, Applicant’s argument to overcome the 35 USC 112(a) rejection is persuasive, therefore, the rejection has been withdrawn.
On pages 7-9, Applicant’s argument directed to the new limitation of “a proximity of the user with respect to the display screen” to overcome the 35 USC 103 rejection is persuasive, therefore, the rejection has been withdrawn.  The new limitation has been addressed by the citation of Grodzicki et al. as necessitated by claim amendment.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang hereafter, US 20170048664 A1) in view of Grodzicki et al. (Grodzicki hereafter, US 2016/0099970 A1).
Zhang discloses a computer-implemented system for dynamically generating documents based on user context (Figure 13), comprising:
a database to maintain blocks of document content (page 6, [0038], e.g.  the social-networking system 160 may maintain a database of information relating to locations, and page 10, [0052], e.g. In particular embodiments, the aggregated travel information associated with the one or more second users includes content inputted by the one or more second users, and the content is associated with the one or more second geographic locations (e.g., points of interest) (“blocks of document content”));
a server comprising a central processing unit, memory, an input port to receive the blocks of document content from the database, and an output port, wherein the central processing unit (pages 21-22, [0097-103] is configured to:
collect contextual data of a user (page 9, [0046], e.g. In particular embodiments, the social-networking system 160 may analyze the current geo-location information of the user by collecting GPS information (“collect contextual data of a user”));
locate a public display comprising a screen operated by an individual other than the user and located in a public environment to present a document via the server (page 21, [0095], e.g. an interactive kiosk, and page 13, [0062], e.g. the social-networking system 160 may send the travel recommendations for display on user interface 400 to the first user by sending a map 610 labeling the one or more second geographic locations 620 representing the one or more travel recommendations);

compare the contextual data to a set of stored models for the user, wherein each model comprises content related to the contextual data of the user (page 12, [0059], e.g. the social-networking 160 may then compare the first user (e.g., based on the user information associated with the first user) with all of the other users and dynamically calculate how similar they are to each other. Then, the social-networking system 160 creates a model for the first user based on one or more of the models of other users determined to be similar to the first user, where the degree of similarity between two users is used as a weight for of that user's model in determining the first user's model); 

identify one or more models related to the user’s context (page 15, [0071], e.g. he social-networking system 160 may identify the one or more second geographic locations based on the travel-recommendation model. The travel-recommendation model may include one or more of an individual interpolation model, a clustering model, or a dynamic interpolation model); 

generate personalized content of preferable subject matter for the user by selecting one or more of the content blocks based on the identified models and the contextual data of the user (pages 11-12, [0057], e.g. when a new user is added and travel information is to be determined for the user, an individual user interpolation model may be generated for the user based on a weighed combination of one or more individual models of other users (e.g., selected based on affinity to the new user, or other social graph information) and the global user interpolation model (e.g., selected based on any of above-described criteria), and this individual interpolation model for the user is used to identify the one or more second geographic locations, and page 13, [0064], e.g. the social-networking system 160 may update the travel-recommendation model in real time based on the current geographic location of the first user. As an example and not by way of limitation, as the first user decides to go or not go to a particular POI, the social-networking system 160 may update the recommendation model created for the user in real time by incorporating this user-specific data, and page 14, [0067], e.g. the social-networking system 160 may identify one or more second geographic locations within a threshold model associated with the first user. The travel-recommendation model may comprise aggregated user information from the online social network associated with the first user and aggregated travel information from the online social network associated with one or more second users of the online social network who have traveled to the first geographic location).  
However, Zhang does not disclose determine a proximity of the user with respect to the display screen; and provide the personalized content generated for the user by the server to the public display as the document when the user is determined to be proximate to the display screen in the public environment, wherein the personalized content is displayed on the public display.
Grodzicki discloses determine a proximity of the user with respect to the display screen (page 2, [0025], e.g. a user carrying a device could cause an automatic display of relevant information on an interactive kiosk in proximity to the user); and provide the personalized content generated for the user by the server to the public display as the document when the user is determined to be proximate to the display screen in the public environment, wherein the personalized content is displayed on the public display (page 2, [0025], e.g. The kiosk could display and offer information and services to the user according to known needs and rules of engagement set by the user and/or service provider).
Claim 2, Zhang in view of Grodzicki discloses the central processing unit associates one or more rules (page 4, Zhang, [0028], e.g. Authorization servers may be used to enforce one or more privacy settings of the users of the social-networking system 160. A privacy setting of a user determines how particular information associated with a user can be shared. The authorization server may allow users to opt in to or opt out of having their actions logged by the social-networking system 160 or shared with other systems (e.g., a third-party system 170), such as, for example, by setting appropriate privacy settings.  Settings has been interpreted as rules). with each document content block (Zhang, 640 located in Paris, France, may include the Musée du Louvre, the Musée D'Orsay, the Avenue Dee Champs-Elysées, the Tour Eiffel, the Arc de Triomphe du Carrousel, and the Jardin du Luxembourg. In addition, for each of the points of interest, the social-networking system 160 may determine and present the friends of the first user that have been to the point of interest (“content block”)).
Claim 3, Zhang in view of Grodzicki discloses each rule defines one or more contexts appropriate for the content associated with the document content blocks associated with that rule (page 4, Zhang, [0028], e.g. Authorization servers may be used to enforce one or more privacy settings of the users of the social-networking system 160. A privacy setting of a user determines how particular information associated with a user can be shared. The authorization server may allow users to opt in to or opt out of having their actions logged by the social-networking system 160 or shared with other systems (e.g., a third-party system 170).
Claim 4, Zhang in view of Grodzicki discloses the document content blocks are selected by comparing the identified models with the rules associated with the document content blocks and selecting those document content blocks with rules satisfied by the identified models (page 4, Zhang, [0028], e.g. Authorization servers may be used to enforce one or more privacy settings of the users of the social-networking system 160. A privacy setting of a user determines how particular information associated with a user can be shared. The authorization server may allow users to opt in to or opt out of having their actions logged by the social-networking system 160 or shared with other systems (e.g., a third-party system 170, and pages 11-12, [0057], e.g. when a new user is added and travel information is to be determined for the user, an individual user interpolation model may be generated for the user based on a weighed combination of one or more individual models of other users (e.g., selected based on affinity to the new user, or other social graph information) and the global user interpolation model (e.g., selected based on any of above-described criteria), and this individual interpolation model for the 160 may update the travel-recommendation model in real time based on the current geographic location of the first user. As an example and not by way of limitation, as the first user decides to go or not go to a particular POI, the social-networking system 160 may update the recommendation model created for the user in real time by incorporating this user-specific data, and page 14, [0067], e.g. the social-networking system 160 may identify one or more second geographic locations within a threshold distance from the first geographic location, the one or more second geographic locations being determined based on a travel-recommendation model associated with the first user. The travel-recommendation model may comprise aggregated user information from the online social network associated with the first user and aggregated travel information from the online social network associated with one or more second users of the online social network who have traveled to the first geographic location).
Claim 6, Zhang in view of Grodzicki discloses the central processing unit modifies the document for presentation to a different user (page 4, Zhang, [0028], e.g. connection information may also include user-defined connections between different users and content (both internal and external)).
Claim 7, Zhang in view of Grodzicki discloses the central processing unit determines an identity of the user and to obtain the models for the user based on the user identity (page 4, Zhang, [0028], e.g. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location).

Claim 8, Zhang in view of Grodzicki discloses the central processing unit selects the identified document on the display near the user by determining a location of the user and selecting a document at that location as the identified document, and determining a focus of the user and selecting a 

Claim 9, Zhang in view of Grodzicki discloses the central processing unit determines a similarity between each model and the contextual data based on one or more of location, time, goal, action and recommendation (Zhang, pages 11-12, [0057], e.g. when a new user is added and travel information is to be determined for the user, an individual user interpolation model may be generated for the user based on a weighed combination of one or more individual models of other users (e.g., selected based on affinity to the new user, or other social graph information) and the global user interpolation model (e.g., selected based on any of above-described criteria), and this individual interpolation model for the user is used to identify the one or more second geographic locations, and page 13, [0064], e.g. the social-networking system 160 may update the travel-recommendation model in real time based on the current geographic location of the first user. As an example and not by way of limitation, as the first user decides to go or not go to a particular POI, the social-networking system 160 may update the recommendation model created for the user in real time by incorporating this user-specific data, and page 14, [0067], e.g. the social-networking system 160 may identify one or more second geographic locations within a threshold distance from the first geographic location, the one or more second geographic locations being determined based on a travel-recommendation model associated with the first user. The travel-recommendation model may comprise aggregated user information from the online social network associated with the first user and aggregated travel information from the online social network associated with one or more second users of the online social network who have traveled to the first geographic location).

selected based on affinity to the new user, or other social graph information) and the global user interpolation model (e.g., selected based on any of above-described criteria), and this individual interpolation model for the user is used to identify the one or more second geographic locations, and page 13, [0064], e.g. the social-networking system 160 may update the travel-recommendation model in real time based on the current geographic location of the first user. As an example and not by way of limitation, as the first user decides to go or not go to a particular POI, the social-networking system 160 may update the recommendation model created for the user in real time by incorporating this user-specific data, and page 14, [0067], e.g. the social-networking system 160 may identify one or more second geographic locations within a threshold distance from the first geographic location, the one or more second geographic locations being determined based on a travel-recommendation model associated with the first user. The travel-recommendation model may comprise aggregated user information from the online social network associated with the first user and aggregated travel information from the online social network associated with one or more second users of the online social network who have traveled to the first geographic location).
Claims 11-14 and 16-20, Zhang in view of Grodzicki discloses a method for implementing the above cited system.




CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152